Citation Nr: 0217013	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented which 
is sufficient to reopen a claim of entitlement to service 
connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
heart disorder.  

Procedural history

The veteran's original claim of entitlement to service 
connection for a heart disorder was denied by the RO in 
March 1987 based on the finding that the veteran's service 
medical records were negative for any complaints, treatment 
or diagnoses of any cardiovascular abnormality upon 
discharge, and that a heart disorder was not shown to have 
been incurred in or aggravated by active service.  After the 
veteran testified at a personal hearing, the RO confirmed 
and continued its previous denial in an August 1987 rating 
decision.  The veteran was informed of that decision by 
letter dated September 2, 1987.  He did not appeal.  More 
recently, the veteran attempted to reopen his claim on the 
basis that his heart condition was due to exposure to 
ionizing radiation.  That attempt was denied in a January 
1996 RO rating decision.   

The veteran requested that his claim of entitlement to 
service connection for a heart disorder be reopened in 
February 2000.  That claim was denied in a May 2000 RO 
rating decision on the basis that new and material evidence 
had not been submitted to show that the veteran's heart 
disorder had been incurred in or aggravated by active 
service.  The veteran initiated this appeal by filing a 
notice of disagreement (NOD) in June 2000, and the RO issued 
a statement of the case (SOC) in April 2002.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2002.


Other issues

In addition to the issue which is currently on appeal, the 
April 2002 SOC also addressed issues of entitlement to 
service connection for cataracts, a leg injury and an 
enlarged prostate, since the veteran indicated in June 2000 
that he disagreed with the May 2000 RO decision, which 
encompassed all four issues.  However, the veteran's May 
2002 substantive appeal reflected that only the issue of 
entitlement to service connection for a heart disorder was 
being appealed to the Board, and the veteran has not 
otherwise filed a substantive appeal as to the other three 
issues.  The Board accordingly does not have jurisdiction to 
address the issues of entitlement to service connection for 
cataracts, a leg injury and an enlarged prostate because 
they are not on appeal.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review 
is completed by the claimant's filing of a substantive 
appeal (VA Form 1-9 Appeal) after a SOC is issued by VA].

 In a May 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for residuals of 
a back injury.  The veteran was notified of that decision by 
letter from the RO dated May 31, 2002.  To the Board's 
knowledge, the veteran has not filed a NOD as to that issue.  
That issue is therefore not currently before the Board on 
appeal.


FINDINGS OF FACT

1. In unappealed March 1987 and August 1987 rating decisions, 
the RO denied the veteran's claim of entitlement to service 
connection for a heart disorder.  The veteran subsequently 
attempted to reopen his claim on several occasions.  His 
claim was last finally denied in a January 1996 RO rating 
decision.

2.  The evidence associated with the claims file subsequent 
to the RO's January 1996 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The unappealed January 1996 RO rating decision denying 
service connection for a heart disorder are final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  Since the January 1996 rating decision, new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for a heart disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to 
service connection for a heart disorder, which was initially 
denied by the RO in March 1987 and last denied in an 
unappealed January 1996 RO rating decision.

In the interest of clarity, after reviewing the generally 
applicable law and regulations and describing the factual 
background of the case, the Board will discuss the issue on 
appeal.  

Relevant law and regulations

The VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim remains pending as it was 
filed in February 2000.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

The veteran was informed in a May 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to new and 
material evidence claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunity to present evidence and argument in support of 
his claim.  

In correspondence dated in December 2001 and April 2002, and 
in the April 2001 statement of the case, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and records 
held by other Federal agencies.  In turn, the veteran was 
informed of his duty to provide VA with enough information 
to identify and locate other existing records, i.e., names 
of persons, agencies, or companies that hold relevant 
medical records, addresses of these individuals, and the 
dates that such treatment was received.

The Board finds that the guidance provided to the veteran in 
multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a heart disorder.  Under these circumstances, 
the Board finds that the notification requirement of the 
VCAA has been satisfied.  

(ii.) Duty to assist 

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The Board additionally observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  

In short, the Board concludes that the provisions of the 
VCAA have been complied with to the extent required under 
the circumstances presented in this case. 

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Finality/new and material evidence

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed the request to reopen his claim prior to that date, 
the earlier version of the law remains applicable in this 
case.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has further held that this presumption of credibility is not 
unlimited.  Specifically, the Court has stated that Justus 
does not require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  Duran 
v. Brown, 7 Vet. App. 216 (1994).

Factual background 

The "old" evidence

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any cardiovascular disorder or 
other chest pain.  As noted in the Introduction, the veteran 
left military service in February 1955.  There is no 
pertinent medical evidence of record for approximately 
thirty years.

Hospitalization records from Deaconess Hospital dated in 
July 1985 reflect that the veteran had coronary artery 
disease, prolonged rest angina pectoris, and status post-
anteroseptal subendocardial myocardial infarction in April 
1985.  No comment was made regarding the etiology of the 
veteran's heart disorder, and his active service was not 
referenced.  

A January 1986 VA examination report noted that the veteran 
had required treatment for high blood pressure for the prior 
3-4 years, but had no cardiac problems until April 1985 when 
he had an acute myocardial infarction.  It was also noted 
that he had a history of intermittent claudication in the 
left lower extremity and had initial bypass surgery in 1979 
and repeated in 1985.  Ultimately, the veteran was diagnosed 
with hypertension, arteriosclerotic heart disease with old 
myocardial infarction and angina pectoris, and exogenous 
obesity.

The veteran's claim was denied in March 1987, based upon the 
finding that the veteran's service medical records were 
negative for any complaints, treatment, or diagnoses of any 
cardiovascular abnormality upon discharge and that a heart 
disorder was not shown to have been incurred in or 
aggravated by active service. 

The veteran was provided with a personal hearing in August 
1987.  He asserted that he had been hospitalized during 
active service in Japan and was informed that he had a 
"film" around his heart.  He stated that he received no 
surgery, but was medicated during his 2 week hospitalization 
for a heart disorder and the flu.  When released from the 
hospital, the veteran asserted that he was told that he was 
"cured."  He maintained that he did not receive any 
additional treatment for a heart disorder during service.  
After separation, the veteran reported being told that he 
had "slightly high" blood pressure in 1956, and in 1971 he 
was diagnosed with high blood pressure.

In a rating decision dated August 27, 1987, the RO continued 
to deny the veteran's claim of entitlement to service 
connection for a heart condition.  In essence, the RO 
determined that the veteran's hearing testimony did not 
constitute new and material evidence.  The veteran was 
informed of that decision by letter dated September 2, 1987.  
He did not appeal.

In November 1993, the veteran filed an attempt to reopen his 
claim of entitlement to service connection for heart 
disease.  That attempt was rejected by the RO in march 1993 
because no new and material evidence has been submitted.  
The veteran was so informed by letter from the RO dated 
March 21, 1994.  He did not appeal.    

In November 1995, the veteran again attempted to reopen his 
claim, this time contending that his heart disease was due 
to exposure to ionizing radiation during service.  [The 
Board observes in passing that reliance upon a new 
etiological theory is insufficient to transform a claim 
which has been previously denied into a separate and 
distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).]
His claim was denied in a January 1996 RO rating decision.  
He filed a NOD, and the RO issued a SOC in April 1996.  The 
veteran did not file a substantive appeal.  

In February 2000, the veteran again attempted to reopen his 
claim of entitlement to service connection for heart 
disease.  His attempt was rejected by the RO in the may 2000 
rating decision.  This appeal followed.

The additional evidence

The only evidence submitted since the January 1996 RO 
decision (and indeed 
The only evidence submitted since 1987) consists of medical 
records which continue to document the existence of heart 
disease.  The veteran has continued to aver, in essence, 
that his heart condition is related to his military service.

VA outpatient treatment reports, dated April 1999 to April 
2002 include diagnoses of chest pain, coronary artery 
disease, hypertensive heart disease, and ischemic heart 
disease.  None of the treating physicians offered and 
etiology for any of the veteran's heart disorders and his 
active service was not referenced. 

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  There must be new and material evidence as 
to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
denial of the veteran's claim was the January 1996 RO rating 
decision.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a heart disorder.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra. 

At the time of the January 1996 rating decision, the 
evidence then of record established only that the veteran 
had a currently diagnosed disability, satisfying Hickson 
element (1).  Although the veteran claimed that his heart 
disorder had its onset during active service, there was then 
no competent medical evidence of record which demonstrated 
to show incurrence or aggravation during service and/or a 
relationship between any in-service disorder and his current 
disability.  The service medical records listed no 
complaints, treatment, or diagnoses of any heart disorder at 
all, and no physician had linked his current heart disorder 
to service.  Hickson elements (2) and (3) were therefore not 
satisfied.

The evidence submitted after the January 1996 denial 
similarly does not tend to indicate that a heart disorder 
was incurred in or aggravated by the veteran's active 
service.  Nor does the additional evidence establish a nexus 
between the veteran's active service and his current 
disability.  

The VA outpatient treatment reports indicate that the 
veteran suffers from a current heart disorder.  However, 
this is not an element for which evidence was lacking 
January 1996.  The Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The veteran continues to contend, as he has in the past, 
that he has a heart disorder which is related to his 
service.  These statements are reiterations of similar 
statements previously considered by the RO and as such 
cannot be considered to be new.  Moreover, such statements 
are not material.  It is now well established that 
laypersons without medical training, such as the veteran, 
are not competent to comment on medical matters such as date 
of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen 
v. Brown, 10 Vet. App. 183, 186, (1997), the Court noted 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

There is no evidence added to the record which addresses the 
matters of in-service incurrence or aggravation of a heart 
disorder and/or nexus between the veteran's active service 
and his current heart disorder.  Absent the presentation of 
such evidence, new and material evidence cannot be said to 
have been submitted and the claim cannot be reopened.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the January 1996 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for a heart disorder is not reopened.


ORDER

The claim of entitlement service connection for a heart 
disorder is not reopened; the appeal is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

